UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6983



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


RAEL RASHARD PATTERSON,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:97-cr-00129-GRA-1)


Submitted:   September 11, 2008         Decided:   September 17, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rael Rashard Patterson, Appellant Pro Se. Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rael Rashard Patterson appeals the district court’s order

denying his motion to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(2)(2000).           We have reviewed the record and find no

reversible error.        Accordingly, we affirm the district court’s

order.    See United States v. Patterson, No. 6:97-cr-00129-GRA-1

(D.S.C. June 3, 2008).        We dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented    in   the

materials      before   the    court   and     argument   would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                       - 2 -